DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 5-8 in the reply filed on 08/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2019/0293485) in view of Taguchi et al. (US 201902377111).
Regarding claims 5, 6, and 7, Okumura et al. teaches an infrared transmissive product, comprising: a body configured to cover a transmitting unit and a receiving unit for infrared rays in an infrared sensor (See Abstract), wherein the body includes a base made of a plastic having an infrared transmissivity (paragraphs [0035]-[0036]), and a coating film layer that is formed on a surface of the base corresponding to the claimed front surface in a transmission direction of infrared rays from the transmitting unit and has an infrared transmissivity, and the coating film layer includes dispersed particles of a filler, i.e. pigment (luster layer 24, paragraphs [0039-[0041]).
Okumura et al. fails to teach aggregates of particles.
However, Taguchi et al. teaches a resin substrate (paragraph [0087]) and first optical filter layer comprising particles including zinc oxide and titanium oxide having an average secondary particle diameter of 200 to 500 nm (paragraphs [0147]-[0148]).
It would have been obvious to one of ordinary skill in the art to include aggregates of metal oxide particles in the coating film layer of Okumura et al. in order to improve viewing angle characteristics (Taguchi et al., paragraph [0104]).
Regarding claim 8, given that Okumura et al. in view of Taguchi et al. teaches an infrared transmissive product identical to that presently claimed, the infrared transmissive product would necessarily result in an L value and a light transmissivity as presently claimed, absent evidence to the contrary. Further, it is noted that Okumura et al. teaches a light transmissivity of near-infrared radiation is 60% or more (paragraph [0064]) and Taguchi et al. teaches a light transmissivity of 70% or more in a wavelength range of 800 to 1300 nm (paragraph [0095]) and an L value of 35 to 100 (paragraph [0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787